REQUESTED BY: Dear Senator:
This is in reply to your inquiry which pertains to an appropriation for public radio. Specifically, does the current law governing the Educational Television Commission permit the establishment of public radio to be operated by that Commission or would enabling legislation be necessary before an appropriation could be spent for the purpose of establishing a public radio network?
The Nebraska Educational Television Commission was created `for the purpose of promoting and establishing noncommercial educational television facilities within the State of Nebraska and providing noncommercial educational television programs throughout the State of Nebraska by standard broadcast or by closed circuit transmission.' Neb.Rev.Stat. § 79-2101 (Reissue 1971). We are therefore of the opinion that the current law governing the Nebraska Educational Television Commission would not authorize or permit the Commission to establish a public radio network. If a public radio network is to be established, enabling legislation, in our opinion, would be necessary.